ACCEPTED
                                                                                  04-18-00008-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                               1/22/2018 10:29 AM




                            No. 04-18-00008-CV

                       Court of Appeals, Fourth District          FILED IN
                                                           4th COURT OF APPEALS
                             San Antonio, Texas             SAN ANTONIO, TEXAS
                                                           1/22/2018 10:29:59 AM
                                                               KEITH E. HOTTLE
                                                                    CLERK
                         In re Maria Cecilia Martinez


                       Relating to Cause No. PR-06-004
                         in the County Court at Law
                              Starr County, Texas


      FIRST SUPPLEMENTAL RECORD ON MANDAMUS VOLUME

J. Joseph Vale
jvale@atlashall.com
State Bar No. 24084003
Or. Carl Hamilton
och@atlashall.com
State Bar No. 08847000
ATLAS, HALL & RODRIGUEZ, LLP
818 Pecan/P.O. Box 3725
McAllen, Texas 78501
(956) 682-5501 (phone)
(956) 686-6109 (facsimile)



                     Attorneys for Real Parties in Interest
               Maria Iris Trevino and Maria Del Rosario G. Pope



January 22, 2018




                                                                            001
TO THE HONORABLE COURT OF APPEALS:

      Real Parties in Interest Maria Iris Trevino and Maria Del Rosario G. Pope file

this First Supplemental Record on Mandamus Volume along with their Response to

Petition for Writ of Mandamus filed on this same date, relating to Cause No. PR-06-

004 in the County Court at Law, Starr County, Texas. This volume contains sworn

copies of pleadings and documents relevant to this proceeding and a transcript

authenticated by the court reporter. The entire volume has been bates stamped for

ease of citation. The index for this supplemental volume is attached as an exhibit

followed by the record documents.

                                              Respectfully submitted,

                                              ATLAS, HALL & RODRIGUEZ, LLP
                                              818 Pecan/P.O. Box 3725
                                              McAllen, Texas 78501
                                              (956) 682-5501 (phone)
                                              (956) 686-6109 (facsimile)

                                              By: /s/ J. Joseph Vale
                                                    J. Joseph Vale
                                                    jvale@atlashall.com
                                                    State Bar No. 24084003
Or. Carl Hamilton
                                                    och@atlashall.com
                                                    State Bar No. 08847000

                                              Attorneys for Real Parties in Interest
                                              Maria Iris Trevino and
                                              Maria Del Rosario G. Pope



                                         2


                                                                                002
                                    Verification

STATE OF TEXAS                  §
                                §
COUNTY OF HIDALGO               §

      Pursuant to Texas Civil Practice & Remedies Code § 132.001, on this day
personally appeared J. Joseph Vale and declares under penalty of perjury that the
following is true and corTect:

      1.     My name is J. Joseph Vale. I am one of the attorneys for Maria Iris
             Trevino and Maria Del Rosario G. Pope, real parties in interest the
             above-referenced cause. I am above the age of eighteen, have never
             been convicted of a felony or a crime of moral turpitude, and am
             competent to make this declarntion. The facts stated herein are within
             my personal knowledge and are true and correct.

      2.    The documents and pleadings contained in Trevino and Pope 's First
            Supplemental Record on Mandamus Volume are true and correct
            copies of the originals appearing in the trial court's record. The
            documents and authenticated transcript have been "bates stamped" for
            ease of citation.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on: January 22, 2018.



                                       Ju rat

      My name is J. Joseph Vale, my date of birth is December 19, 1986, and my
address is 818 W. Pecan Blvd., McAllen, Texas 78501, United States of America. I
declare under penalty of perjury that the foregoing is true and correct. Executed in
Hidalgo County, State of Texas, on the 22nd day of Janu




                                          3




                                                                                   003
                               Certificate of Service

      I certify that the foregoing document (and any attachments) was electronically

filed with the Clerk of the Court using the electronic case filing system of the Court.

I also certify that a true and correct copy of the foregoing was served on all counsel

of record on January 22, 2018, as follows:

  Recipient:                                  Attorney for:          Served by:
  Keith C. Livesay                            Executrix/relator      Electronically if
  (rgvappellatelaw@yandex.com)                                       available, or by
  LIVESAY LAW OFFICE                          Maria Cecilia G.       email
  517 West Nolana                             Martinez
  McAllen, Texas 78504
  Marcel C. Notzon, III                       Executors/real         Electronically if
  (mcn@notzonlawfirm.com)                     parties in interest    available, or by
  THE NOTZON LAW FIRM                                                email
  Northtown Professional Plaza                Maria Celeste G.
  6999 McPherson, Suite 325                   Narro, Ignacio
  Laredo, Texas 78041                         Gutierrez, and Maria
                                              Minerva G. Guerra
  Hon. Romero Molina                          Respondent           Certified mail,
  Starr County Courthouse                                          return receipt
  401 N. Britton Avenue                                            requested
  Rio Grande City, Texas 78582



                                               J. Joseph Vale




                                          4


                                                                                   004
                                Record Index

First Supplemental Volume

Date       Tab   Document

11/16/16   1     Trevino and Pope’s Response to the Motion for Plea to the
                 Jurisdiction

11/17/16   2     Transcript of Hearing on Partial Settlement

01/04/18   3     Trevino and Pope’s Motion to Clarify or Amend Order (along
                 with proposed orders)

01/04/18   4     Martinez’s Response to Motion to Clarify or Amend Order

01/04/18   5     Order Setting Hearing on Motion to Clarify or Amend Order
                 (signed)

01/09/18   6     Martinez’s proposed orders on Motion to Clarify or Amend
                 Order

01/09/18   7     Amended Order Denying Plea to the Jurisdiction (signed)




                                      5


                                                                           005
    TAB 1

OF THE RECORD




                006
                                  CAUSE NO. PR-06-004

IN THE ESTATE OF                            §          IN THE COUNTY COURT
                                            §
IGNACIA G. GUTIERREZ,                       §          OF
                                            §
DECEASED                                    §          STARR COUNTY, TEXAS


              RESPONSE TO THE MOTION FOR PLEA TO THE JURIDICTION

TO THE HONORABLE JUDGE OF SAID COURT:

         MARIA DEL ROSARIO POPE and MARIA IRIS G. TREVINO, two of the

Executors of the Estate of Ignacia Gutierrez, file this response to the Motion for Plea to

the Jurisdiction filed by Maria Cecilia G. Martinez, Maria Celeste G. Narro, Jose \.

Gutierrez and Maria Minerva G. Guerra and say:

1.       In the Motion for Plea to the Jurisdiction, the Movants misstate which motions

have been filed on behalf of Maria del Rosario G. Pope and Maria Iris G. Trevino.

         a.     The plea refers to the Motion to Allow One Executor to Convey Property

and Sign Distribution Deeds. That motion was filed by Marlane Meyer on behalf of Maria

Cecilia G. Martinez, and not by the undersigned attorney.

         b.     The Motion to Allow Three Executors to Convey Property, or Alternatively

Remove Executors Refusing to Sign Distribution Deeds was also filed by Marlane

Meyer,           and        not        by        the        undersigned         attorney.

2.     The other motions mentioned in the Motion for Plea to the Jurisdiction were filed

by the undersigned the attorney, and the court does have jurisdiction to consider those.

       a. Third Amended Motion to Allow Executors to Convey Property and Sign

Distribution Deeds. Section 307.002(b) of the Estate Code authorizes the court to allow
fewer than all to sign.




                                                                                     007
       b. Motion to Remove Independent Executors. The court is authorized to do that

pursuant to Sections 404.003 and 404.0035 of the Estate Code for gross

mismanagement of Estate funds.

       c. Motion to Have Accounting Deemed Accepted. Section 405.001 of the Estate

Code provides that any interested person may petition the court for an accounting or

distribution. The motion before the court is to get the accounting accepted, and hence

the court has jurisdiction over that.

       d. Motion to Require the Co-Executors to Provide Information. This is in the

nature of discovery, and all of the Texas Rules of Civil Procedure, including the

discovery rules, are applicable to probate proceedings (Rule 2, Texas Rules of Civil

Procedure). Hence, the court has jurisdiction of discovery matters and may impose

sanctions if the court's discovery orders are not complied with.

3.     Maria del Rosario G. Pope and Maria Iris G. Trevino have now filed a motion

asking the court for an order requiring distribution of the Estate. The court's jurisdiction

is therefore invoked under Section 405.001 of the Estate Code, and the court has

jurisdiction to order distribution of the Estate.

4.     The court therefore has jurisdiction to decide all of the above-mentioned motions

pending before the court, and the Motion for Plea to the Jurisdiction should be denied.



       WHEREFORE, PREMISES CONSIDERED, Movants pray that the Court deny

the Motion to the Plea to the Jurisdiction filed by Maria Cecilia G. Martinez, Maria

Celeste G. Narro, Jose I. Gutierrez, and Maria Minerva G. Guerra.




                                                                                       008
                                       Respectfully submitted,

                                       ATLAS, HALL & RODRIGUEZ, LLP
                                       P. O. Drawer 3725 (78502)
                                       818 West Pecan Boulevard
                                       McAllen, Texas 78501
                                       (956) 682-5501
                                       (956) 686-6109 - Facsimile



                                        By:
                                              O.C. Hamilton, Jr.
                                              Texas State Bar No. 08847000
                                              E-Mail: och@atlashall.com

                                        Attorney for Maria Iris G. Trevino and Maria Del
                                        Rosario G. Pope



                            CERTIFICATE OF SERVICE

        I hereby certify that on I have served a true and correct copy of the above and
foregoing document on the parties or their attorneys of record through the electronic
filing manager and in accordance with Rule 21a of the Texas Rules of Civil Procedure
on the /(/(h day of November 2016 ..


mcn@notzonlawfirm.com
Marcel C. Notzon, III
The Notzon Law Firm
Northtown Professional Plaza
6999 McPherson, Suite 325
Laredo, Texas 78041




                                       O.C. Hamilton, Jr.




                                                                                   009
    TAB 2

OF THE RECORD




                010
                                                                1


                       CAUSE NO.PR-06-004
                       REPORTER’S RECORD



IN THE MATTER OF               §    IN THE COUNTY COURT
                               §
THE ESTATE OF                  §    AT LAW
                               §
IGNACIA G. GUTIERREZ           §    STARR COUNTY, TEXAS




                * * * * * * * * * * * * * * * *

           PRETRIAL HEARING ON ALL PENDING MOTIONS

                * * * * * * * * * * * * * * * *




     On the 17TH day of November, 2016, the following

Proceedings came on to be heard in the above-entitled and

numbered cause, before the Honorable Romero Molina, Judge

Presiding, held in Rio Grande City, Starr County, Texas

     Proceedings reported by oral stenography




                                                          011
                                                             2


                   A P P E A R A N C E S:

MARCEL C. NOTZON, III
THE NOTZON LAW FIRM
State Bar of Texas No. 15119001
6999 McPherson Rd., Suite 325
Laredo, Texas 78041
Tel. (956)717-1961
Fax
               ATTORNEY FOR THE ESTATE

JOHN ANDREW ‘JOHN’ RIGNEY
RIGNEY LAW FIRM
State Bar of Texas No. 24089356
4712 N. McColl Road
McAllen, Texas 78504
Tel. (956) 638-6421
Fax:
                ATTORNEY FOR CECILIA MARTINEZ

OSCAR C. ‘CARL’ HAMILTON, JR.
ATLAS, HALL & RODRIGUEZ, LLP
State Bar of Texas No. 08847000
818 West Pecan Boulevard
P.O. Box 3725
McAllen, Texas 78502-3725
Tel. (956)682-5501
Fax

JUDGE JOHN A. POPE, III
LAW OFFICE OF POPE AND POPE, PLLC
State Bar of Texas No. 16133000
200 N. Britton Ave.
Rio Grande City, TX 78582
Tel. (956)488-1896
Fax
               ATTORNEYS FOR MARIA GUTIERREZ TREVINO
               AND MARIA ROSARIO G. POPE.




                                                       012
                                                                          3


 1                   THE COURT:     The Court is going to call PR-

 2   06-004, In the Matter of the Estate of Ignacia G.

 3   Gutierrez.

 4                   MR. NOTZON:     Marcel Notzon on behalf of the

 5   Estate of Ignacia G. Gutierrez.

 6                   MR. HAMILTON:     Carl Hamilton on behalf of

 7   Iris Trevino and Rosario Pope.

 8                   MR. RIGNEY:     John Rigney, Your Honor, on

 9   behalf of Ms. Martina Cecilia Martinez -- I mean, Cecilia

10   Martinez.

11                   MR. NOTZON:     Judge, basically, we’ve had

12   various discussions and I thing we’ve reached an agreement

13   with regard to how the estate should proceed forward.         And,

14   basically, our agreement is as follows:      With regard to the

15   survey of the Mirasoles Ranch and Chapote Ranch, that will

16   be -- proceed forward; will be paid from the estate up to

17   twelve thousand dollars.      There’s Rosario Pope had her

18   property surveyed previously, I think a few years ago, and

19   the estate will reimburse her three thousand for that per

20   agreement.   They said it was six thousand, but she’s agreed

21   to three thousand.   And, you know, no compensation for her

22   services.

23                   Basically, the parties have agreed to a

24   mutual accountant that both Cecilia Martinez and Rosario

25   Pope use, which is Rolando Flores.      He will do an

                                                              013
                                                                             4


 1   accounting of the estate for the past couple of years.

 2                     And basically, with regard to the ETT

 3   litigation --

 4                     MR. HAMILTON:     Excuse me just a minute.      And

 5   he will be paid by the people who hire him and not the

 6   estate.

 7                     MR. NOTZON:     Right.   At this time, that’s

 8   correct.

 9                     MR. NOTZON:     And basically -- and with

10   regard to the ETT litigation, there was a separate --

11                     THE COURT:     I’m sorry.   What is that?

12                     MR. NOTZON:     ETT Versus -- there’s some

13   property that belonged to three of heirs -- I think Jose

14   Ignacio Gutierrez, Minerva Guerra and Celeste Narro.           There

15   was litigation on that.        There’s two hundred and twelve

16   thousand in the registry of the court.         They’ve agreed that

17   the estate is -- has no interest in that property pursuant

18   to the law, and so they’re relinquishing any and all claim

19   to those funds.     So any settlement with ETT --

20                     THE COURT:     There’s litigation still pending

21   regarding that matter?

22                     MR. NOTZON:     Right.

23                     THE COURT:     And they’re giving up any

24   interest in the litigation and in the funds.

25                     MR. NOTZON:     That’s correct.

                                                                   014
                                                                         5


 1                    MR. HAMILTON:     Correct.

 2                    MR. NOTZON:     Mr. Hamilton and his clients

 3   agree to that.    Also -- what’s the last thing?

 4                    MR. HAMILTON:     There’s two other --

 5                    MR. NOTZON:     Oh, with the cattle, both sides

 6   will do a new inventory of the cattle.        Mr. Schifelbaum can

 7   go over to the Mirasoles Ranch and the 377 acres just to

 8   verify what cows and cattle are there.        And they can have a

 9   representative go to the Chapote Ranch and verify what

10   cattle are there.    We’ll try to get that done by, maybe,

11   November 30th or the first week in December, according to

12   the schedule of the parties.       And then we can allocate the

13   cattle accordingly, by agreement, or --

14                    MR. HAMILTON:     We’ve already inventoried and

15   furnished them with an inventory.       They furnished us with

16   an inventory.    There’s about two or three cows difference.

17   So our agreement, after we verify that, is going to be that

18   whatever is on the Chapote Ranch, they keep.        Whatever is

19   on the Mirasoles Ranch, the owners of that keep.

20                    MR. NOTZON:     Subject to this accounting.

21                    THE COURT:    Correct, unless there’s some

22   discrepancies in the accounting.

23                    MR. HAMILTON:     The other -- the other

24   agreement, Your Honor, is with respect to the deeds for

25   distribution of the estate.       Way back in 2009, Mr. Notzon

                                                                 015
                                                                           6


 1   prepared some deeds.   And some of the folks got them and

 2   recorded, and they’re incorrect in many respects.

 3                  Number 1, they convey all the minerals to

 4   those grantees, and the deed provides that all the minerals

 5   go into a mineral trust, so that’s wrong.      The deeds also

 6   convey some property that the estate didn’t own.      And the

 7   deeds may or may not take into account the disclaimers.          We

 8   only have some of the deeds and not all of them.

 9                  So we need to redo those deeds and file

10   correction deeds.   And as the Court knows, the grantees are

11   going to have to sign off on all those deeds because

12   they’re substantive changes in them.     And so we need an

13   agreement that once the deeds are prepared and ready to by

14   executed, that the grantees of the deeds will all sign off

15   on those.

16                  Will they agree to that?

17                  MR. NOTZON:     Right, to the extent that

18   there’s an error on that, that will be corrected.      All of

19   the beneficiaries, including the ones that received

20   disclaimers, need to have a proper deed.      So to the extent

21   that there’s an error on those deeds, we’ve agreed to

22   correct that and give the respective percentages.

23                  THE COURT:    There’s new --

24                  MR. HAMILTON:     I beg your pardon?

25                  THE COURT:    There’s new law regarding

                                                                016
                                                                         7


 1   corrections.   I’m assuming you all will follow that.

 2                   MR. HAMILTON:     Yes, Your Honor.    That’s what

 3   requires --

 4                   THE COURT:    Do affidavits and stuff like

 5   that in lieu of actual correction deeds.

 6                   MR. HAMILTON:     That’s what requires the

 7   grantees to sign off on them.

 8                   THE COURT:    Then you’re aware of that and

 9   will comply with those.

10                   MR. NOTZON:     Just by way of example -- just

11   -- so I think we’re on the same page.        For example, Rosario

12   Pope, she disclaimed fifty percent of certain property of

13   the estate and twenty-five percent went to Douglas Pope,

14   and twenty-five -- her son -- and twenty-five percent to

15   Rachel Pope, her daughter.      So basically, instead of

16   receiving 1/6th she’s going to receive 1/12th, and each of

17   the children will receive 1/24th.        Or he wanted to put it in

18   percentages like 50% of 1/6th, and then 25% of 1/6th to

19   Douglas, 25% of 1/6th to Rachel.        Is that correct?

20                   MR. HAMILTON:     Yes.

21                   MR. NOTZON:     Okay.

22                   MR. HAMILTON:     Now the other thing is that

23   we prepared -- when we were asked to prepare the deeds to

24   distribute the entire estate, we did so for, not only the

25   clients that own Mirasoles, but also the parties that own

                                                                 017
                                                                        8


 1   the Chapote Ranch.     And up until now, I don’t think there’s

 2   been any agreement on the descriptions that Mr. -- that

 3   Judge Pope found.     That’s why they wanted these surveyed.

 4                  I intend to -- with the Court’s permission?

 5   We have a motion pending for two executors to sign these

 6   deeds, rather than all of them.     And my motion would ask

 7   the Court to grant that and allow these two executors to

 8   sign these deeds.     And we proposed to sign the deeds to

 9   Mirasoles and everything that goes to Iris and Rosario, but

10   not deeds to your other folks if they don’t want them.        If

11   they want to use the deeds we prepared, fine.     If you want

12   to do some other deeds or whatever, we don’t care, because

13   I don’t represent those people on those deeds.     So I think

14   we need to have --

15                  THE COURT:     And those deeds are property

16   that’s not going to covered by this re-survey of these two

17   ranches?

18                  MR. HAMILTON:     No, these are in addition to.

19                  THE COURT: They’re in addition?

20                  MR. HAMILTON:     They’re in addition.

21                  THE COURT:     You don’t have any problems with

22   those legal descriptions?

23                  MR. NOTZON:     Well, that’s why we need the

24   survey for Cecilia.     Specifically, on my client, I don’t

25   think there will be a problem for the Chapote Ranch, but --

                                                             018
                                                                      9


 1   or for those set of executors and beneficiaries.      But for

 2   Mirasoles, there is Iris and Cecilia that are receiving the

 3   bulk of Mirasoles.     There’s about a hundred and fifteen

 4   acres that has to be carved out of Mirasoles.

 5                     And Mr. Hamilton is correct.   We have to

 6   agree on the dimensions.     She specifies, “We want it on

 7   Escobas Road.”     And so we need to figure out where are

 8   those -- what dimensions are the hundred and fifteen acres

 9   are going to be from, and then get a metes and bound

10   description of that.     So this survey should help us get

11   that done, to the extent that there are judicial

12   partitions, which I think there are in several of the

13   properties.     I think, generally, we’re going to have to go

14   with the judicial partition even if there is a shortage or

15   excess acres.

16                     They will know exactly where, per the

17   survey, the fence lines of the property are.      You know,

18   well you’ve got five acres excess or five acres short,

19   they’ll know that, for their own dealings in the future,

20   which is, I assume why Rosario had hers done a couple of

21   years ago -- her three hundred and seventy-seven acres.

22                     But generally, once we -- the surveys should

23   be ready within about ten to fourteen days.      Once I get

24   that, I’ve agreed to give that to Mr. Hamilton and Mr.

25   Pope.   And from there, I’ve very hopeful we should reach an

                                                               019
                                                                         10


 1   agreement as to what the deeds should say.         So I don’t

 2   there should be any --

 3                    THE COURT:    Who is the surveyor?

 4                    MR. NOTZON:    It is Howland Engineering out

 5   of Laredo.    And they’re also doing the ad joinders, as the

 6   Court had suggested.     And they’ve also done not as much as

 7   Melvin and Hunt, but they’ve done -- I mean, their price

 8   was very reasonable at twelve thousand for both of these

 9   properties.

10                    MR. RIGNEY:    If I may, Judge?     My client is

11   -- in this agreement that we’re doing, the understanding

12   was that we are no longer pursuing the only -- only two of

13   the heirs to be the executors.      And we were honoring the

14   intent of the Will, which was there’s four independent

15   executors, and those four independent executors will be

16   left alone to do their job.      Which means after the surveys

17   are complete -- and Your Honor is correct in the fact that

18   the survey will affect the Mirasoles Ranch as well -- the

19   descriptions will be found properly.      The surveys will be

20   done.   There’ll be new deeds done to everybody and they

21   will be approved by the four independent executors,

22   according to the will of the deceased.

23                    And that was the understanding that we were

24   coming forth here today before Your Honor.         If that is --

25   if I’m mistaken in that understanding, then we need to go

                                                                 020
                                                                         11


 1   back to the drawing table.

 2                     MR. HAMILTON:     Well, we didn’t really

 3   discuss that in there in our settlement discussion.

 4                     MR. RIGNEY:     No, we said --

 5                     MR. HAMILTON:     The Court has the authority

 6   to authorize less than the four or less than the six to

 7   sign the deeds.

 8                     THE COURT:    Well why don’t get all the

 9   survey work and all that, and then maybe we can cross that

10   bridge when we get to it.

11                     MR. HAMILTON:     Who’s going to sign the

12   deeds, yeah.

13                     MR. NOTZON:     Yeah, and there may not be a

14   problem.

15                     THE COURT:    See if you can agree on all of

16   the descriptions and then get a preliminary agreement on

17   that.   And then it shouldn’t even matter who’s going to

18   sign on them, as long as everybody is in agreement.

19                     MR. NOTZON:     Okay.    I think that’s a good

20   agreement, Judge.

21                     THE COURT:    Is that satisfactory to all

22   parties?   Mr. Hamilton, is that okay with you?

23                     MR. HAMILTON:     That’s fine, Judge.

24                     THE COURT:    Counsel?

25                     MR. NOTZON:     That’s fine.

                                                                   021
                                                                       12


 1                   MR. HAMILTON:     The other thing that we

 2   needed to discuss was we need to get the house sold.         And I

 3   think we’ve agreed that --

 4                   MR. NOTZON:     I’m going to contact a realtor

 5   to get a proposal.

 6                   MR. HAMILTON:     I forgot his name already.

 7                   THE COURT:     Let me elicit his approval.

 8   You’re okay with that as well, that we’re going to get this

 9   survey done.

10                   MR. RIGNEY:     What Your Honor proposed.

11                   THE COURT:     When we get an agreement on all

12   the legal descriptions, then we’ll decide on who is going

13   to be actually be signing the documents.

14                   MR. RIGNEY:     I’m okay with that at this

15   time, Your Honor.

16                   THE COURT:     Okay.    Go ahead.   I’m sorry, Mr.

17   Hamilton.   Go ahead.

18                   MR. HAMILTON:     A realtor here or in McAllen

19   is going to contact Mr. Notzon.        What’s his name?

20                   THE COURT:     Which house is this that is

21   going to be sold?

22                   MR. POPE:     Michael Ramey.

23                   THE COURT:     Which house is this that is

24   going to be sold?

25                   MR. HAMILTON:     Mrs. Gutierrez’, the

                                                                 022
                                                                      13


 1   Testator.

 2                  THE COURT:    Oh, the one by the highway?

 3                  MR. HAMILTON:     Yeah, it needs to be sold to

 4   stop the taxes and the upkeep and everything on it.        And

 5   Mr. Ramey --

 6                  THE COURT:    No one is in the house at

 7   current?

 8                  MR. HAMILTON:     No, sir.

 9                  THE COURT:    No one is occupying the house?

10                  MR. NOTZON:     No one is occupying it.

11                  THE COURT:    Mr. Ramey, he’s a recognized

12   realtor in the area.   Is there any problem with Mr. Ramey?

13                  MR. HAMILTON:     He’s going to use --

14                  MR. NOTZON:     I think, just so it’s clear for

15   the beneficiaries, this is solely to get a proposal from

16   Mr. Ramey --

17                  MR. HAMILTON:     To get a value.

18                  MR. NOTZON:     -- What he believes the value

19   is, then that would have to be --

20                  MR. HAMILTON:     Right.     Agreed to.

21                  MR. NOTZON:     -- agreed to by the executors.

22                  MR. RIGNEY:     Any my client is --

23                  MR. NOTZON:     Whether someone wants to keep

24   it or --

25                  THE COURT:    He’s not an appraiser.      He’s

                                                                023
                                                                       14


 1   just a realtor.

 2                     MR. HAMILTON:     He’s just a realtor.

 3                     THE COURT:    So you just want to get his

 4   opinion on that?

 5                     MR. NOTZON:     Right, like a market analysis

 6   that they normally do.

 7                     MR. HAMILTON:     Because there is no appraiser

 8   here, we understand, in Starr County that does real estate

 9   appraisals.

10                     MR. RIGNEY:     Your Honor, if --

11                     THE COURT:    There’s some, but they’re highly

12   inaccurate, and it would be very unreasonable to find ad

13   joiners and to get numbers that are going to get us a real

14   idea.   The tax rolls, I don’t think, would be accurate as

15   well, so.     That’s a good place, I guess, to start.

16                     So there’s no problem with Mr. Ramey, then,

17   giving us a number and then we’ll go from there?

18                     MR. NOTZON:     No.

19                     MR. HAMILTON:     No.

20                     MR. RIGNEY:     The only issue with my client

21   is that anything having to do with that home is to be

22   administered by the Independent Executors, not Mr.

23   Hamilton.     The Independent Executors to estate right now

24   are in charge, and so they’re the ones that want to make

25   the decisions on that particular home.

                                                                024
                                                                       15


 1                  MR. HAMILTON:     I don’t administer anything,

 2   Your Honor.

 3                  THE COURT:    All we’re trying to do is --

 4   apparently there’s been an effort to sell the house, and

 5   that effort should start with Mr. Ramey giving you a number

 6   as to what he thinks its worth.     After that, there’s

 7   nothing to bind anybody to do anything.

 8                  MR. NOTZON:     Exactly.   It’s not binding

 9   them.

10                  MR. RIGNEY:     Right.

11                  THE COURT:    Except if they number they like

12   and they want to engage him to try to sell it --

13                  MR. NOTZON:     Exactly.

14                  THE COURT: -- then you all agree, then we’ll

15   go over and start doing that.

16                  MR. NOTZON:     We’ll cross that bridge once we

17   get the proposal.

18                  THE COURT:    Nothing else is going to occur.

19                  MR. RIGNEY:     Absolutely.   I just -- my

20   client just wanted it to be clear on the record that that’s

21   something for the Independent Executors to --

22                  THE COURT:    You have no problem with Mr.

23   Ramey being contacted to give that number?

24                  MR. RIGNEY:     Well, the only issue I have is

25   that, like I said, the Independent Executors will make a

                                                                 025
                                                                        16


 1   decision as to contacting -- I guess we’ll take the

 2   initiative as to contact Mr. Ramey and his qualifications.

 3   So, at this point --

 4                    THE COURT:    There’s no agreement on that

 5   then?

 6                    MR. HAMILTON:     I don’t care if they contact

 7   Mr. Ramey.

 8                    MR. RIGNEY:     Yeah.

 9                    THE COURT:    Okay, what else -- what else do

10   we need to talk about then?

11                    MR. RIGNEY:     Um, the only other issue,

12   actually, that my client is quite adamant about, Judge, is

13   that, tentatively, the proposal has been for there to be an

14   accounting done of the last --

15                    THE COURT:    Okay, let’s do a little time out

16   here.   I was told I was listening to an agreement.        If we

17   don’t have an agreement, then I’ve got to hear Motions and

18   go from there.

19                    MR. NOTZON:     This is the last point, Judge.

20                    MR. RIGNEY:     This is the last point.

21                    THE COURT:    If you all don’t have an

22   agreement, then there’s nothing for me to be listening to.

23                    MR. NOTZON:     Yeah, this is the last point.

24                    THE RIGNEY:     I thought --

25                    THE COURT:    If it’s a contentious point,

                                                                  026
                                                                      17


 1   then we don’t have an agreement.

 2                  MR. NOTZON:    I don’t think it’s very

 3   contentious.

 4                  MR. RIGNEY:    It’s pretty bad.

 5                  THE COURT:    Then we don’t have an agreement

 6   then.

 7                  MR. NOTZON:    I think the only --

 8                  MR. RIGNEY:    It’s --

 9                  MR. NOTZON:    Go ahead.

10                  MR. RIGNEY:    The issue, Your Honor, is

11   that --

12                  THE COURT:    I’m going to postpone that

13   discussion until after we get surveys and continue

14   negotiating that.   I’ve got a Plea to the Jurisdiction.

15   I’ve got a Motion to Disqualify Attorneys.       I’ve got his

16   Motion to let two people sign the deeds.

17                  MR. RIGNEY:    Right.

18                  THE COURT:    I’m holding off on that because

19   you say have an agreement.    If you don’t have an agreement,

20   then I’ve got to go and start hearing these motions.

21                  MR. RIGNEY:    The only contention, Your

22   Honor, if I may, just to please the Court?       It’s that Mr.

23   Hamilton’s position is, on the accounting, that my client

24   should pay for it out of her own pocket.     However, it is an

25   accounting of the estate money.    And so my client’s

                                                               027
                                                                         18


 1   position is because it is an accounting of the estate

 2   money, the estate should pay for that accounting.

 3                    THE COURT:     So in other words, there was an

 4   announcement that that was going to be paid by them

 5   individually?

 6                    MR. HAMILTON:     Right.

 7                    THE COURT:     And now you’re saying that’s not

 8   the agreement?

 9                    MR. RIGNEY:     My understanding was they were

10   going to hire him subject to review.        If there is no

11   discrepancies within the accounting, then I will speak to

12   my client and say, “Look, because there were no

13   discrepancies, there’s no problems, it was sort of a

14   needless accounting.     You should pay for it individually.”

15   However, it’s subject to the review.        If there is

16   discrepancies within the accounting, then I believe that

17   the estate should pay for it.       So that’s kind of -- it’s

18   kind of up in the air.

19                    MR. NOTZON:     Whether or not there’s

20   discrepancies, all I’m saying, Judge, is this something

21   that, you know, maybe we can cross that bridge or have the

22   right to come back and have the estate pay for it.           I mean,

23   it is an estate matter.       It’s not individual matters.      And,

24   you know, I think we both made a lot of concession, but

25   this is something that we’ve agreed to reimburse her the

                                                                   028
                                                                      19


 1   three thousand dollars for her own personal survey that she

 2   did, so -- I mean, they --

 3                  THE COURT:     Well, why don’t we do this?     Why

 4   don’t we have this individual retained by them, personally,

 5   and then if he comes up with discrepancies that satisfy me

 6   that they were substantial enough, then I can order part or

 7   some or all of it to be reimbursed by the estate.

 8                  MR. HAMILTON:     Sounds fair.

 9                  MR. NOTZON:     I think -- and I think that

10   sounds reasonable.   I think the only thing is, since it’s

11   an estate matter, that they would like to have the right to

12   request the Court to have --

13                  THE COURT:     Well the estate is already done,

14   if they want to review, basically, what the estate has

15   done?

16                  MR. HAMILTON:     Exactly.

17                  THE COURT:     And if they want to do that,

18   they should pay for it.     And if their review says, “Wow,

19   this really bad work”, then I can say, “Well, guess what,

20   I’m going to pay you from the estate because the estate did

21   a bad job on it.”

22                  MR. NOTZON:     Well, that’s the problem.

23                  THE COURT:     But I don’t think I should make

24   the estate pay for it unless that has been established.

25                  MR. NOTZON:     Well, we haven’t -- that’s the

                                                                029
                                                                            20


 1   problem, Judge.     We haven’t gotten an accounting.           They

 2   can’t point to anything in the file that says, “Judge,

 3   here’s our accounting that we did.           Here it is.     Look at

 4   it.     We think it’s in order.”        There is none.

 5                     THE COURT:     So what are they going to review

 6   then?

 7                     MR. NOTZON:     They’re going to review just

 8   bank statements, checks, things of that nature just to see,

 9   okay, there was hay.     There was fences built.           There was

10   dozer work done.

11                     THE COURT:     They’ve provided some form of an

12   accounting, haven’t they?

13                     MR. NOTZON:     No.     None.

14                     MR. RIGNEY:     If I may, Your Honor?        What

15   we’re trying to look at is an equitable distribution of the

16   estate funds.     So there is talks about, like dozer work

17   done on one ranch, and it only benefits that ranch.              So,

18   therefore, that particular portion of the dozer work that

19   only benefitted one ranch should be disproportionally

20   credited to the other ranch.        If there was hay and feed

21   purchased for animals, for the cows, we need to distribute

22   that according to the ranches.           So it’s kind of just trying

23   to do an equitable distribution rather that a prorated

24   distribution, Judge.

25                     MR HAMILTON:     Your Honor, in July, Mr.

                                                                      030
                                                                        21


 1   Notzon’s wife came to our office and picked up for the

 2   years 2014, ’15 and ’16, bank statements, receipts and

 3   check registers.     And they’ve had everything that we have

 4   since July.   She writes on there that there are no

 5   cancelled checks.     That’s true because the bank stopped

 6   sending cancelled checks unless you wanted to pay for them.

 7   And we told them if they wanted to pay for them, we would

 8   get the canceled checks, but they declined that.         So they

 9   have all of the accounting documents that we have for their

10   person to look at.

11                    THE COURT:    If that person wants to review

12   it and make any objections, they should pay for it.         And

13   if, then, there is some objections on, like you’re saying

14   about dozer work and stuff, I can deal with that and then

15   decide how much to reimburse them from the estate.

16                    MR. RIGNEY:     Yes, Judge.

17                    THE COURT:    Is that satisfactory to the

18   parties?

19                    MR. HAMILTON:     Satisfactory.    Yes, sir.

20                    MR. RIGNEY:     Yes, Your Honor.

21                    MR. NOTZON:     Yes.

22                    THE COURT:    Okay, anything else that we need

23   to talk about?

24                    MR. HAMILTON:     I don’t think so.

25                    THE COURT:    Great.   I want to thank you all

                                                                 031
                                                                         22


 1   for your diligent efforts to conclude this estate, and,

 2   hopefully, an agreement can be reached after these surveys

 3   are done.   And if not, then we’ll expeditiously resolve

 4   this matter by proceedings here before the Court.

 5                   MR. RIGNEY:     Thank you, Judge.

 6                   MR. HAMILTON:     Thank you, Judge.

 7                   MR. NOTZON:     Okay.     Thank you, Judge.

 8                   THE COURT:     Who’ll prepare an Order of what

 9   we talked about today.

10                   MR. HAMILTON:     Okay.

11                   MR. NOTZON:     Yeah.     There will -- I guess we

12   may need the transcript.      But, hopefully, once we get the

13   survey, we’ll provide it to them and they can let me know

14   what they think needs to be corrected with the deeds.

15                   THE COURT:     So may assume, for now, that the

16   Plea to the Jurisdiction is being withdrawn, or do I keep

17   all these motions still pending.

18                   MR. NOTZON:     Well, if they’re not

19   withdrawing about the two executors, I think that will just

20   -- those two will remain pending.

21                   MR. RIGNEY:     But the agreement was to

22   withdraw it?

23                   THE COURT:     There’s also a motion to

24   disqualify an attorney.      Is that --?

25                   MR. HAMILTON:     No, we’re not going to

                                                                   032
                                                                     23


 1   withdraw that yet till the Judge -- till we get all the

 2   surveys done.

 3                   MR. RIGNEY:     I guess we have to leave them

 4   pending, including the Motion to Disqualify.

 5                   THE COURT:    The Motion to Disqualify?    Okay,

 6   no, that’s fine.   We’ll leave all that pending.      Hopefully,

 7   we can resolve these matters.

 8                   MR. NOTZON:     Thank you, Judge.

 9                   MR. RIGNEY:     Thank you, Judge.   May I be

10   excused?

11                   MR. HAMILTON:     Thank you.

12                   MR. NOTZON:     Have a nice day.

13                   (End of Proceeding)

14

15

16

17

18

19

20

21

22

23

24

25

                                                               033
                                                          24


THE STATE OF TEXAS       §

COUNTY OF HIDALGO        §

    I, Alma A. Garza, Official Court Reporter in and

for the County Court At Law of Starr County, State of

Texas, do hereby certify that the above and foregoing

contains a true and correct transcription of all

portions of evidence and of other proceedings

requested in writing by Counsel for the parties to be

included in this volume of the Reporter’s Record, in

the above-styled and numbered cause, all of which

occurred in open court and were reported by me.

    I further certify that this Reporter’s Record of

the proceedings truly and correctly reflect the

exhibits, if any admitted by the respective parties.

         I further certify that the cost for this

Reporter’s Record is $96.00 and will be paid by the

Hon. Marcel C. Notzon and $96.00 will be paid by Hon.

Carl Hamilton.

    WITNESS BY OFFICIAL HAND this the 30th of

November, 2016.



                     ________________________________
                     ALMA A. GARZA, TEXAS C.S.R. 3053
                     Expiration Date 12/31/17
                     401 N. Britton Ave., Room 305
                     Rio Grande City, Texas 78582
                     Court: (956)487-8502
                     Mobile: (956)821-9025


                                                    034
    TAB 3

OF THE RECORD




                035
                                                                         Filed: 1/4/2018 10:45 AM
                                                                            Dennis D. Gonzalez
                                                                              County Clerk
                                                                           Starr County, Texas

                                                                              Lilly Guerrero
                                 CAUSE NO. PR-06-004

IN THE ESTATE OF                              §          IN THE COUNTY COURT
                                              §
IGNACIA G. GUTIERREZ,                         §          OF
                                              §
DECEASED                                      §          STARR COUNTY, TEXAS

                      MOTION TO CLARIFY OR AMEND ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

       MARIA DEL ROSARIO G. POPE and MARIA IRIS G. TREVINO, two of the

Executors of the Estate of Ignacia G. Gutierrez, file this Motion to Clarify or Amend

Order, and say:

       1.     On May 22, 2017, the Court signed an order denying Maria Cecilia G.

Martinez's Plea to the Jurisdiction ("Order''). That order states that "the administration of

the Estate will be treated as dependent administration." A copy of that order is attached

as "Exhibit A" for the Court's convenience.

       2.     At the time the Court signed its Order, the Court had several motions

pending before it which the Court had jurisdiction to consider under the Estates Code.

Martinez's plea to the jurisdiction nonetheless argued that this Court lacked jurisdiction to

take further steps in this probate administration. Pope and Trevino argued that the Court

has jurisdiction.

       3.      Pope and Trevino thus understood the Order's "treated as dependent"

language to mean that the Court it intended to hear the other motions before it and decide

for itself whether it can and should grant the relief requested.        Martinez, however,

construed the Order's language to mean that the Court was converting the administration

from independent to dependent. Martinez filed a petition for writ of mandamus largely




                                                                                             036
based on her interpretation of the Order, and the San Antonio Court of Appeals dismissed

her mandamus petition for want of jurisdiction in case number 04-17-00333-CV. It is

possible, however, that Martinez can attempt to re-file the same mandamus complaint.

       4.      To avoid further costs and delays, Pope and Trevino respectfully ask the

Court to clarify that it did not intend to convert the administration from independent to

dependent. This could be accomplished by a separate order or by signing the attached

proposed amended order, which denies Martinez's plea to the jurisdiction but does not

include the "treated as dependent administration" language.

       WHEREFORE, PREMISES CONSIDERED, Maria Del Rosario G. Pope and Maria

Iris G. Trevino pray that the Court grant this Motion to Clarify or Amend Order and that the

Court remove the "treated as dependent" language from its May 22, 2017 order. Pope

and Trevino also request such other and further relief to which they may be justly entitled.


                                            Respectfully submitted,

                                            ATLAS, HALL & RODRIGUEZ, LLP
                                            P. 0. Drawer 3725 (78502)
                                            818 West Pecan Boulevard
                                            McAllen, Texas 78501
                                            (956) 682-5501
                                            (956) 686-6109 - Facsimile
                                            E-Mail: och@atJas~'
                                            By:          (}t,           .
                                                  O.C. Hamilton, Jr.
                                                  Texas State Bar No. 0884 7000

                                            Attorney for Maria Iris G. Trevino and Maria Del
                                            Rosario G. Pope




Motion to Amend or Clarify Order - Page 2
                                                                                        037
                                 CERTIFICATE OF SERVICE

       I hereby certify that on I have served a true and correct copy of the above and
foregoing document on the parties or their attorneys of record through the electronic filing
manager and in accordance with Rule 21 a of the Texas Rules of Civil Procedure on the
3rd day of January, 2018.

Marcel C. Notzon, Ill
The Notzon Law Firm
Northtown Professional Plaza
6999 McPherson, Suite 325
Laredo, Texas 78041
Email: mcn@notzonlawfirm.com

Keith C. Livesay
Livesay Law Office
Brazos Suites No. 9
517 West Nolana
McAllen, Texas 78504
Email: RGVAppellateLaw@yandex.com

Dalinda B. Garcia
Law Office of Dalinda B. Garcia, P.C.
4847 S. Jackson Rd., Suite E
Edinburg, Texas 78539
Email: dalindabgarcialawoffice@yahoo.com



                                            O.C. Hamilton, Jr.




Motion to Amend or Clarify Order - Page 3
                                                                                        038
                                                                                   Filed: 5/22/2017 4:01:27 PM
                                                                                     Dennis D. Gonzalez
                                                                                        County Clerk
                                                                             ;        Starr County, Texas

                                                                                       Lilly Guerrero
                                      Cause No. PR-06-004

In Re: Estate of                               §                     In the County Court
                                               §
Ignacia Gutierrez                              §                     of
                                               §
Deceased                                       §                     Starr County, Texas

                                   ORDER DENYING
                                PLEA TO JURISDICTION

       Came on to be heard Cecilia Martinez's Plea to the Jurisdiction, and the Court, having

considered the motion, any response thereto, along with the arguments and authorities of

counsel, finds that such motion is not well taken; and accordingly, it is hereby

       ORDERED that the administration of the Estate will be treated as dependent

administration.

       Signed and Entered on this the   z-i,
                                                            E PRESIDING

cc:    Ricardo Ramos, raramoslaw@gmail.com
       John Pope, Ilf, popeandpopelawfirm@gmail.com
       John Rigney, rigneylaw@aol.com
       Marcel Notzon, mcn@notzonlawfirm.com
       O.C. Hamilton, och@atlashall.com
       Dalinda B. Garcia, dalindabgarcialawoffice@yahoo.com
       Keith C. Livesay, RGVAppeIIateLaw@yandex.com




                                                                                             EXHIBIT

                                                                                     I           A




                                                                                                            039
                                     CAUSE NO. PR-06-004

IN THE ESTATE OF                                 §             IN THE COUNTY COURT
                                                 §
IGNACIA G. GUTIERREZ,                            §             OF
                                                 §
DECEASED                                         §             STARR COUNTY, TEXAS

                                  ORDER SETTING HEARING

        Maria Del Rosario G. Pope and Maria Iris G. Trevino's Motion to Clarify or Amend

Order having come to the Court's attention and the Court being of the opinion that the

same should be set for hearing, it is therefore

       ORDERED by the Court that the same be set for hearing on the _ _ _ day of

_ _ _ _ _ _ _ _ _ , 2018, at ______ o'clock, _.m.

       SIGNED this the ___ day of _ _ _ _ _ _ _ _ _ , 2018.



                                                                 JUDGE PRESIDING

cc:   O.C. Hamilton Jr., Atlas, Hall & Rodriguez, LLP, 818 W. Pecan Blvd, P.O. Box 3725 (78502-3725),
      McAllen, Texas 78501 - Email: och@atlashall.com

      Marcel C. Notzon, Ill, The Notzon Law Firm, Northtown Professional Plaza, 6999 McPherson, Suite
      325, Laredo, Texas 78041 - Email: mcn@notzonlawfirm.com

      Keith C. Livesay, Livesay Law Office, Brazos Suites No. 9,517 West Nolana, McAllen, Texas 78504
      - Email: RGVAppellateLaw@yandex.com

      Dalinda B. Garcia, Law Office of Dalinda B. Garcia, P.C., 4847 S. Jackson Rd., Suite E, Edinburg,
      Texas 78539- Email: dalindabqarcialawoffice@yahoo.com




                                                                                                  040
                                     CAUSE NO. PR-06-004

IN THE ESTATE OF                                 §             IN THE COUNTY COURT
                                                 §
IGNACIA G. GUTIERREZ,                            §             OF
                                                 §
DECEASED                                         §             STARR COUNTY, TEXAS

              AMENDED ORDER DENYING PLEA TO THE JURISDICTION

       Came on to be heard Cecilia Martinez's Plea to the Jurisdiction, and the Court,

having considered the motion, any response thereto, along with the arguments and

authorities of counsel, finds that such plea is not well taken; and accordingly, it is hereby

DENIED.

       This Order amends and replaces the Court's Order Denying Plea to Jurisdiction

signed on or about May 22, 2017.

       SIGNED this _ _ day of _ _ _ _ _ _ _ _ _ , 2018.



                                                       JUDGE PRESIDING



cc:   O.C. Hamilton Jr., Atlas, Hall & Rodriguez, LLP, 818 W. Pecan Blvd, P.O. Box 3725 (78502-3725),
      McAllen, Texas 78501 - Email: och@atlashall.com

      Marcel C. Notzon, Ill, The Notzon Law Firm, Northtown Professional Plaza, 6999 McPherson, Suite
      325, Laredo, Texas 78041 - Email: mcn@notzonlawfirm.com

      Keith C. Livesay, Livesay Law Office, Brazos Suites No. 9,517 West Nolana, McAllen, Texas 78504
      - Email: RGVAppellateLaw@yandex.com

      Dalinda B. Garcia, Law Office of Dalinda B. Garcia, P.C., 4847 S. Jackson Rd., Suite E, Edinburg,
      Texas 78539 - Email: dalindabgarcialawoffice@yahoo.com




                                                                                                  041
    TAB 4

OF THE RECORD




                042
                                      CAUSE NO. PR-06-004

 IN THE ESTATE OF                                  §     IN THE COUNTY COURT
                                                   §
                                                   §
 IGNACIA G. GUTIERREZ,                             §     OF
                                                   §
                                                   §
 DECEASED                                          §     STARR COUNTY, TEXAS

                             MARIA CECILIA MARTINEZ’ RESPONSE TO
                             MOTION TO CLARIFY OR AMEND ORDER

         TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, MARIA CECILIA MARTINEZ, Independent Co-Executor of this Will,

by and through her attorneys of record and respectfully submits this Response To Motion To

Clarify or Amend Order and in support show the Court the following:

         This Court is without authority to take further steps in the Administration of this Estate.

         Decedent, Ignacia G. Gutierrez left a Will which clearly made her Estate an Independent

Administration by providing for Estate decisions to be made by a majority of four of her six

children. The terms are clearly identified in her Will and reaffirmed in the Family Settlement

Contract. See Exhibit “1,” copies of the Family Settlement Contract, incorporated by reference as

if fully copied.

         Maria Del Rosario G. Pope and Maria Iris G. Trevino have repeatedly violated the terms

of the Will and the Family Settlement Contract and have refuse to provide information relating to

the Estate to the other Co-Executors.

         In his Motion to Clarify or Amend Order, on page 1, Paragraph 3, O. C. Hamilton speaks

on behalf of Maria Cecilia Martinez. O. C. Hamilton has no authority to speak on behalf of

Maria Cecilia Martinez regarding her interpretation of the Order signed on May 22, 2017.



Maria Cecilia Martinez’ Response                                                      Page 1 of 3
To Motion To Clarify or Amend Order

                                                                                                    043
                   Maria Cecilia Martinez prays that her Plea to the jurisdiction be granted and that

this Court refrain from taking further steps in the administration of the Estate.

         WHEREFORE, PREMISES CONSIDERED, Maria Cecilia Martinez further prays that

said Motion To Clarify or Amend Order be set for a hearing for argument of counsel and for all

other further and relief, either at law or in equity to which Maria Cecilia Martinez shows herself

justly entitled.

                                                Respectfully submitted,

                                                LAW OFFICE OF DALINDA B. GARCIA, P.C.
                                                4847 S. Jackson Rd., Suite E
                                                Edinburg, Texas 78539
                                                (956) 682-3777
                                                (956) 682-5277 (Fax)
                                                dalindabgarcialawoffice@yahoo.com

                                                By : /s/ Dalinda B. Garcia
                                                     DALINDA B. GARCIA
                                                     State Bar No. 16436392

                                                LIVESAY LAW OFFICE
                                                BRAZOS SUITES NO. 9
                                                517 West Nolana
                                                McAllen, Texas 78504
                                                (956) 928-0149
                                                RGVApplellateLaw@yandex.com
                                                State Bar No. 24067619

                                                ATTORNEYS FOR MARIA CECILIA MARTINEZ




Maria Cecilia Martinez’ Response                                                      Page 2 of 3
To Motion To Clarify or Amend Order

                                                                                                    044
                                      CERTIFICATE OF SERVICE

         I, DALINDA B. GARCIA, do hereby certify that on the 4th day of January, 2018 true and

correct copies of the above and foregoing Maria Cecilia Martinez’ Response To Motion To

Clarify or Amend Order was served on each attorney of record in accordance with the Texas

Rules of Civil Procedure.


                                             O.C. Hamilton, Jr.
                                      Atlas, Hall & Rodriguez, LLP
                                          818 West Pecan Blvd.
                                          McAllen, Texas 78501
                                            och@atlashall.com
                                              (956) 682-5501
                                           (956) 686-6109 (Fax)

                                          Marcel C. Notzon, III
                                       THE NOTZON LAW FIRM
                                      6999 McPherson Rd., Suite 325
                                           Laredo, Texas 78041
                                        mcn@notzonlawfirm.com
                                             (956) 717-1961
                                          (956) 717-2789 (Fax)




                                                       /s/ Dalinda B. Garcia
                                                       DALINDA B. GARCIA




Maria Cecilia Martinez’ Response                                               Page 3 of 3
To Motion To Clarify or Amend Order

                                                                                             045
                                   PR-06-004



.STATE OF TEXA.5               §
                               §               FAl'vllL Y SETTLEMENT CONTRACT
·:OUNTY OF STARR               §

       The follov.-ing are named as Independent Co-E:\.ecutors of the Estate of!GNACIA G.

GliTII:lppoimmcnt of executors for the Estate of their mother.




CELESTE G. NARRO                                        ROSA.RIO G . POPE


 JOSE IGNACIO GUTIERREZ                                 MTI\i~RVA      G. GUERRA.

                                                        - -···- · · -- - - -- - - --        --
 CECILIA G. M.3,_RTlNEZ                                 IVL~RTA    xrus c:TREVINO




                                                                                                  046
                                                                                         Exhibit "1"
STATE OF TEXAS                             §
COUNTY OF STARR                            §

                  SWORN TO AND SUBSCRIBED BEFORE ME on thial11ay of             ~LA
20.~~-~y CELESTE G. NARRO.                     ~               ,              ~
 im~ MABB.EN RODRIGUEZ
fl,1',~}
                                                  4 PUBLIC St
                                               /1NOTARY
·~-·.....;g{
  ·~;r,,?r.,,-"
                   MY COMMISSION EXPIRES
                       Februaiy 2. zooa                        ,   ate o f T exas
                                                                               .




STATE OF TEXAS                             §
COUNTY OF STARR                            §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by ROSARIO G. POPE.


                                               NOTARY PUBLIC, State of Texas



STATE OF TEXAS                             §
COUNTY OF STARR                            §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by JOSE IGNACIO GUTIERREZ.


                                               NOTARY PUBLIC, State of Texas



STATE OF TEXAS                             §
COUNTY OF STARR                            §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
:006 by MINERYAG. GUERRA.


                                                NOTARY PUBLIC, State of Texas




                                                                                    047
STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _     _ __
2006 by CECILIA G. MARTINEZ.


                                  NOTARY PUBLIC, State of Texas



STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ __     _
2006 by MARIA IRIS G. TREVINO.


                                  NOTARY PUBLIC, State of Texas




                                                                         048
STATE OF TEXAS                §

COUNTY OF STARR               §

        The following are named as the Independent Co-Executors of the Will oflgnacia G.

Gutierrez and they agree in connection with that as follows:

        I.     The Will says that four of the six persons will serve, but they have agreed that

they prefer to have all six of the persons who are named as the Executors serve.

        2.     This writing is for the purpose of informing the Probate Court of Starr County that

all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

that estate.


CELESTE G. NARRO                                     ROSARIO G. POPE


JOSE IGNACIO GUTIERREZ                               MINERVA G. GUERRA


CECILIA G. MARTINEZ                                   MARIA IRIS G. TREVINO


STATE OF TEXAS




STATE OF TEXAS                    §
COUNTY OF STARR                   §

        SWORN TO AND SUBSCRJBED BEFORE ME on this ___ day of _ _ _ __
 2006 by ROSARIO G. POPE.


                                               NOTARY PUBLIC, State of Texas



                                                                                             049
STATE OF TEXAS                §
                              §              FAMILY SETTLEMENT CONTRA.CT
COUNTY OF STARR               §

       The following are named as Independent Co-Executors of the Estate ofIG~ACIA G.

GUTIERREZ, as follows: CELESTE G. NARRO, ROSARIO G. POPE, JOSE IGNACIO

GUTIERREZ, MINERVA G. GUERRA, CECILIA G. MARTINEZ, and MARIA IRIS G.

TREVINO.

       The parties all agree they wish to be named as the joint executors for their mother's

esrate. The agree, however, that any significant decisions involving more than $1,000.00 \Vill be

taken by a majority of the six, instead of any individual executors. These decisions will be made

after they know what the consequences of those decisions will be.

       For purposes of keeping everyone informed, the Executors agree that they will meet, by

telephone or otherwise, at least every thirty (30) days to consider matters having to do with the

Estate, particularly with respect to the filing of the Estate Tax Return which is due on or before

October 4th of 2006.

       This contract contains the entire agreement between the parties with respect to the

appointment of executors for the Estate of their mother.


                                                      ~,/J,~#=-
CELESTE G. NARRO                                      ROSARIO G. POPE


JOSE IGNACIO GUTIERREZ                                MINERVA G. GUERRA


CECILIA G. MARTINEZ                                   MARIA IRIS G. TREVINO




                                                                                               050
·-


     ST ATE OF TEXAS                            §
     COUNTY OF STARR                            §

                SWORN TO AND SUBSCRIBED BEFORE l\1E on this _ _ day of _ _ _ __
     ~006   by CELESTE G. NARRO.


                                                        NOTARY PUBLIC, State of Texas




     STATE OF TEXAS                             §
     COUNTY OF STARR                            §

            SWOR."! TO AND SUBSCRIBED BEFORE ME on this~J day of
     2006 by ROSARIO G. POPE.
                                                                                    rt
                                                             l           .
       ,..~~:;;;,;~    CYNTHIA OLIVAREZ
      f+';~        \     Notary Public
      \*\,~)*)           State ?f_Texa:
      \ ..~.....·j/    My Comrrnss1on Expires
       ··-~.'!~~····    Maren 29, 2009



     STATE OF TEXAS                             §
     COUNTY OF STARR                            §

            SWORN TO AND SUBSCRIBED BEFORE NIB on this _ _ day of _ __ _                 ___;>


     2006 by JOSE IGNACIO GUTIERREZ.


                                                        NOTARY PUBLIC, State of Texas




     STATE OF TEXAS                                 §
     COUNTY OF STARR                                §

                  SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __,
      2006 by MINERYAG. GUERRA.


                                                         NOTARY PUBLIC, State of Texas




                                                                                         051
STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORt'l" TO AND SUBSCRJBED BEFORE ME on this _   _ day of _ _ _ __
2006 by CECILIA G. MARTINEZ.



                                    NOTARY PUBLIC, State of Texas



STATE OF TEXAS          §
COUNTY OF STARR         §

       SWOR.'\I TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ __ _
2006 by MARIA IRIS G. TREVINO.


                                    NOTARY PUBLIC, State of Texas




                                        3




                                                                            052
-......_.
     '



            ST ATE OF TEXAS                                    §
                                                               §
            COUNTY OF STARR                                    §

                            The following are named as the Independent Co-Executors of the Will oflgnacia G.

            Gutierrez and they agree in connection with that as follows:

                             I.           The Will says that four of the six persons 'Nill serve, but they have agreed that

            they prefer to have all six of the persons who are named as the Executors serve.

                                          This writing is for the purpose of informing the Probate Court of Starr Connty that

            all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

            that estate.

                                                                                 ~A,9~
            CELESTE G. NARRO                                                     ROSARIO G. POPE


            JOSE IGNACIO GUTIERREZ                                               MINERVA G. GUERRA


            CECILIA G. MARTINEZ                                                  MARIA IRIS G. TREVINO


            STATE OF TEXAS                                     §
            COlJNTY OF STARR                                   §

                              SWORt"'T TO AND SUBSCRJBED BEFORE :ME on this _ _ day of _ _ _ __
            2006 by CELESTE G. NARRO.


                                                                          NOTARY PUBLIC, State of Texas



             STATE OF TEXAS                                        §
             COUNTY OF STARR                                       §

                    S\VORN TO AND SUBSCRIBED BEFORE ME on thisd3'--d. day of                                   STATE OF TEXAS                §
                              §              FAMILY SETTLEMENT CONTRACT
COUNTY OF STARR               §

       The following are named as Independent Co-Executors of the Estate ofIGNACIA G.

GUTIERREZ, as follows: CELESTE G. NARRO, ROSARIO G. POPE, JOSE IGNACIO

GUTIERREZ, MINERVA G. GUERRA, CECILIA G. MARTINEZ, and MARIA IRIS G.

TREVINO.

       The parties all agree they wish to be named as the joint executors for their mother's

estate. The agree, however, that any significant decisions involving more than $1,000.00 will be

taken by a majority of the six, instead of any individual executors. These decisions will be made

after they know what the consequences of those decisions will be.

       For purposes of keeping everyone informed, the Executors agree that they will meet, by

telephone or otherwise, at least every thirty (30) days to consider matters having to do with the

Estate, particularly with respect to the filing of the Estate Tax Return which is due on or before

October 4th of 2006.

       This contract contains the entire agreement between the parties ·with respect to the

appointment of executors for the Estate of their mother.



                                                      ROSARIO G. POPE


                                                      MINERVA G. GUERRA


CECILIA G. MARTINEZ                                   MARIA IRIS G. TREVINO




                                                  l




                                                                                               054
STATE OF TEXAS                  §
COUNTY OF STARR                 §

       SWORN TO A.°ND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ ___,
2006 by CELESTE G. NARRO.



                                              NOTARY PUBLIC, State of Texas


STATE OF TEXAS                   §
COUNTY OF STARR                  §

          SWORN TO AND SUBSCRIBED BEFORE ME on this _             _ day of _ _ _ __
'.::006 by ROSARIO G. POPE.


                                              NOTARY PUBLIC, State of Texas



STATE OF TEXAS                   §
COUNTY OF STARR                  §

       SWORN TO AND SUBSCRIBED BEFORE ME on this               2 &:,   day   of~-STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ _ _,
2006 by CECILIA G. MARTINEZ.


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

     SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ _ _.
2006 by MARIA IRIS G. TREVINO.


                                 NOTARY PUBLIC, State of Texas




                                                                         056
STATE OF TEXAS                §
                              §
COUNTY OF STARR               §

        The following are named as the Independent Co-Executors of the Will of Ignacia G.

Gutierrez and they agree in connection with that as follows:

        l.     The Will says that four of the six persons will serve, but they have agreed that

they prefer to have all six of the persons who are named as the Executors serve.

        2.     This writing is for the purpose of informing the Probate Court of Starr County that

all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

that estate.


CELESTE G. NARRO         f,                           ROSARIO G. POPE
   j           v    ~
~~GUTIE~                                              MINERVA G. GUERRA


CECILIA G. MARTINEZ                                   MARIAIRIS G. TREVINO


STATE OF TEXAS                 §
COUNTY OF STARR                §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ _~
2006 by CELESTE G. NAR..-q_o.


                                              NOTARY PUBLIC, State of Texas



STATE OF TEXAS                    §
 COUNTY OF STARR                  §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
 2006 by ROSARIO G. POPE.


                                               NOTARY PUBLIC, State of Texas

                                                  1


                                                                                                  057
STATE OF TEXAS                                             §
COUNTY OF STARR                                            §

       SWORN TO AND SUBSCRIBED BEFORE ME on this
2006 by JOSE IGNACIO GUTIERREZ.
                                                                                    dk    day of   (/_(! MA 1 a._;"'1-f
                                                                                                   ~,                (

          ,~~~-ANTHONY DEGOLLADO
         / ....~,. ".           Notarv P~blic
         \•\.~)·1               State Ot Texas
         \._..-;..... _ .....~/ ·'1)· ComiTii;5,;i1on f.xp1res
           '·:!.....:>       AUQUS[ 31, 2008




STATE OF TEXAS                                              §
COUNTY OF ST ARR                                            §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of                                        ----~

2006 by MINERVA G. GUERRA.


                                                                     NOTARY PUBLIC, State of Texas


STATE OF TEXAS                                               §
COUNTY OF STARR                                              §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ _ _.
2006 by CECILIA G. MARTINEZ.


                                                                     NOTARY PUBLIC, State of Texas


STATE OF TEXAS                                                   §
COUNTY OF STARR                                                  §

      SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by MARIA IRIS G. TREVINO.


                                                                     NOTARY PUBLIC, State of Texas




                                                                        2




                                                                                                                     058
STATE OF TEXAS                §
                              §              FAMILY SETILEMENT CONTRACT
COUNTY OF STARR               §

       The following are named as Independent Co-Executors of the Estate ofIGNACIA G.

GUTIERREZ, as follows: CELESTE G. NARRO, ROSARIO G. POPE, JOSE IGNACIO

GUTIERREZ, MINERYAG. GUERRA., CECILIA G. MARTINEZ, and MARIA IRIS G.

TREVINO.

       The parties all agree they wish to be named as the joint executors for their mother's

estate. The agree, however, that any significant decisions involving more than $1,000.00 will be

taken by a majority of the six, instead of any individual executors. These decisions will be made

after they know what the consequences of those decisions will be.

       For purposes of keeping everyone informed, the Executors agree that they will meet, by

telephone or otherwise, at least every thirty (30) days to consider matters having to do with the

Estate, particularly with respect to the filing of the Estate Tax Return which is due on or before

October 4m of 2006.

       This contract contains the entire agreement between the parties with respect to the

appointment of executors for the Estate of their mother.



CELESTE G. NARRO                                      ROSARIO G. POPE                 ~

                                                                          ~
JOSE IGNACIO GUTIERREZ
                                                      ~, '
                                                      i:Z{f~,iV
                                                             .            #

                                                             ERVA G. GUERRA
                                                                              _.};'U&utV
                                                                                     ~       '




CECILIA G. MARTINEZ                                   MARIA IRIS G. TREVINO




                                                                                                 059
·.


STATE OF TEXAS            §
COUNTY OF STARR           §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of
2006 by CELESTE G. NARRO.
                                                            -----


                                       NOTARY PUBLIC, State of Texas



STA TE OF TEXAS            §
COUNTY OF STARR            §

      SWORN TO Ai'ID SUBSCRIBED BEFORE ME on this            day of
                                                                      - -- - -
2006 by ROSARIO G. POPE.


                                       NOTARY PUBLIC, State of Texas



 STATE OF TEXAS            §
 COUNTY OF STARR           §

        SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
 2006 by JOSE IGNACIO GUTIERREZ.


                                       NOTARY PUBLIC, State of Texas



 STATE OF TEXAS             §
 COUNTY OF STARR            §

      SWORN TO AND SUBSCRIBED BEFORE ME on this?__,
                                                        --
                                                          'f day of ;) cu;V-at!J--,
                                                                            2/
 2006 by MINERYA G. GUERRA.                   '               ~.
                                                        __...,..   .r!. '· . L .
                                        r?/J,~)~~)
                                       NOTARY PUBLIC, State of Texas                     ••a.
                BLAINE T LAUBACH                                                             BlAINE T
              My ComrnlUlon EllpkliS                                                     -./iy   Comml
                  ~29.2po9                                                                        Jul¥2
                                                                                         . . . c,
                                          )




                                                                                   060
STATE OF TEXA.S      §
COUNTY OF STARR      §

       SWORN TO AND SUBSCRJBED BEFORE ME on this _ _ day of _ _ __
2006 by CECILIA G. MARTINEZ.


                                ~OTARY   PUBLIC, State of Texas



STATE OF TEXAS       §
COUNTY OF STARR      §

      SWORN TO AND SUBSCRJBED BEFORE ME on this _ _ day of _ _ _ __
2006 by MARIA IRIS G. TREVINO.


                                NOTARY PUBLIC, State of Texas




                                    3



                                                                      061
STATE OF TEXAS                §
                              §
COUNTY OF STARR               §

        The following are named as the Independent Co-Executors of the Will oflgnacia G.

Gutierrez and they agree in connection with that as follows:

        I.     The Will says that four of the six persons will serve, but they have agreed that

they prefer to have all six of the persons who are named as the Executors serve.

        2.     This writing is for the purpose of informing the Probate Court of Starr County that

all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

that estate.


CELESTE G. NARRO                                      ROSARIO G. POPE_.1,7         I
                                                                               h
JOSE IGNACIO GUTIERREZ
                                                      /i ,'h
                                                      I -0erdSTATE OF TEXAS        §
COUNTY OF STARR       §

     SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ __
2006 by JOSE IGNACIO GUTIERREZ.


                                  NOTARY PUBLIC, State of Texas


STATE OF TEXAS        §
COUNTY OF STARR       §

     SWORN TO AND SUBSCRIBED BEF~RE ME on this '2-Cf day of        :)Cl-"10 4-:JA-

                                  ~I~vl~
                                  NOTARY P.UBLIC, State of Texas


STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _    day   of_~~~....           -J
2006 by CECILIA G. MARTINEZ.


                                  NOTARY PUBLIC, State of Texas


STATE OF TEXAS        §
COUNTY OF STARR        §

     SWORN TO AND SUBSCRIBED BEFORE ME on this _       _ day of _ _ _ _,
2006 by MARIA IRIS G. TREVINO.


                                  NOTARY PUBLIC, State of Texas




                                     2



                                                                             063
STATE OF TEXAS                 §
                               §              FAMILY SETTLEMENT CONTRACT
COUNTY OF STARR                §

        The following are named as Independent Co-Executors of the Estate ofIGNACIA G.

GUTIERREZ, as follows : CELESTE G. NARRO, ROSARIO G. POPE, JOSE IGNACIO

GUTIERREZ, MINERYA G. GUERRA, CECILIA G. MARTINEZ, and MARIA IRIS G.

TREVINO.

        The parties all agree they wish to be named as the joint executors for their mother' s

estate. The agree, however, that any significant decisions involving more than Sl,000.00 will be

taken by a majority of the six, instead of any individual executors. These decisions will be made

after they know what the consequences of those decisions will be.

        For purposes of keeping everyone informed, the Executors agree that they will meet, by

telephone or otherwise, at least every thirty (30) days to consider matters having to do with the

Estate, particularly with respect to the filing of the Estate Tax Return which is due on or before

October 4th of 2006.

        This contract contains the entire agreement between the parties with respect to the

appointment of executors for the Estate of their mother.



CELESTE G. NARRO                                       ROSARIO G. POPE



JOSE IGNACIO GUTIERREZ                                 MINERVA G. GUERRA

   /J    4-} -~
  (..U,,~ <
                                                       MARIA IRIS G. TREVINO




                                                   1



                                                                                                 064
STA TE OF TEXAS       §
COUNTY OF STARR       §

      SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by CELESTE G. NARRO .


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _   day of _ _ _ __
2006 by ROSARIO G. POPE.


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by JOSE IGNACIO GUTIERREZ.


                                  NOTARY PUBLIC, State of Texas



STATE OF TEXAS         §
COUNTY OF STARR        §

      SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by MINERVA G. GUERRA.


                                  NOTARY PUBLIC, State of Texas




                                     2




                                                                         065
STATE OF TEXAS        §
COUNTY OF STARR       §

     SWORN TO AND SUBSCRIBED BEFO     ME on this   g011?iay of ;j}n .
2006 by CECILIA G. MARTINEZ.




STATE OF TEXAS        §
COUNTY OF STARR       §

      SWORN TO AND SUBSCRIBED BEFORE ME on this _ _     day of _ _ _ __
2006 by MARIA IRIS G. TREVINO.


                                NOTARY PUBLIC, State of Texas




                                                                        066
-· -

       STATE OF TEXAS                §
                                     §
       COUNTY OF STARR               §

               The following are named as the Independent Co-Executors of the Will of Ignacia G.

       Gutierrez and they agree in connection with that as follows:

               1.     The Will says that four of the six persons \vill serve, but they have agreed that

       they prefer to have all six of the persons who are named as the Executors serve.

                      This writing is for the purpose of informing the Probate Court of Starr County that

       all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

       that estate.


       CELESTE G. NARRO                                      ROSARIO G. POPE


       JOSE IGNACIO GUTIERREZ                                MINERVA G. GUERRA

       .&.kL~z-~
       CECILIA G. MARTINEZ                                   MARIA IRIS G. TREVINO


       STATE OF TEXAS                 §
       COUNTY OF STARR                §

              SWORN TO AND SUBSCRIBED BEFORE ME on this ___ day of _ _ _ __
       2006 by CELESTE G. NARRO.


                                                      NOTARY PUBLIC, State of Texas


       STATE OF TEXAS                    §
       COUNTY OF STARR                   §

                SWORN TO A..ND SUBSCRJBED BEFORE ME on this-,_ day of _ _ __
        2006 by ROSAR10 G. POPK


                                                      NOTARY PUBLIC, State of Texas



                                                                                                     067
STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by JOSE IGNACIO GUTIERREZ.


                                   NOTARY PUBLIC, State of Texas


STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by MINERVA G. GUERRA.


                                   NOTARY PUBLIC, State of Texas


STATE OF TEXAS         §
COUNTY OF STARR        §




STATE OF TEXAS         §
COUNTY OF STARR        §

      SWOR.i'-J TO AND SUBSCRIBED BEFORE ME on this _   _ day of _ _ _ _~
2006 by MARIA IRIS G. TREVINO.


                                    NOTARY PUBLIC, State of Texas




                                      2



                                                                      068
STATE OF TEXAS                §
                              §              FAMILY SEITLEMENT CONTRACT
COUNTY OF STARR               §

       The following are named as Independent Co-Executors of the Estate of IGNACIA G.

GUTIERREZ, as follows: CELESTE G. NARRO, ROSARIO G. POPE, JOSE IGNACIO

GUTIERREZ, MINERYAG. GUERRA, CECILIA G. MARTINEZ, and MARIA IRIS G.

TREVINO.

       The parties all agree they wish to be named as the joint executors for their mother's

estate. The agree, however, that any significant decisions involving more than $1,000.00 will be

taken by a majority of the six, instead of any individual executors. These decisions will be made

after they know what the consequences of those decisions will be.

       For purposes of keeping everyone informed, the Executors agree that they will meet, by

telephone or otherwise, at least every thirty (30) days to consider matters having to do with the

Estate, particularly with respect to the filing of the Estate Tax Return which is due on or before

October 4th of 2006.

       This contract contains the entire agreement between the parties with respect to the

appointment of executors for the Estate of their mother.



CELESTE G. NARRO                                      ROSARIO G. POPE


JOSE IGNACIO GUTIERREZ                                MINERVA G. GUERRA


CECILIA G. MARTINEZ
                                                  )7~.A,,,-~
                                                     A IRIS d. TREVINO




                                                                                               069
STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ __ _
2006 by CELESTE G. NARRO.


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRJBED BEFORE ME on this _ _   day of _ _ _ __
2006 by ROSARIO G. POPE.


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by JOSE IGNACIO GUTIERREZ.


                                  NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

       S\VORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by MINERVA G. GUERRA.


                                  NOTARY PUBLIC, State of Texas




                                    2



                                                                    070
STATE OF TEXAS       §
COUNTY OF STARR      §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of
2006 by CECILIA G. MARTINEZ.
                                                            -----


                                 NOTARY PUBLIC, State of Texas



STATE OF TEXAS        §
COUNTY OF STARR       §

      SWORN TO AND SUBSCRIBED BEFORE :ME on this   M   day of~~~~l4.>-
2006 by MARIA IRIS G. TREVINO.




                                     "I
                                     .)




                                                                   071
STATE OF TEXAS                §
                              §
COUNTY OF STARR               §

        The following are named as the Independent Co-Executors of the Will of Ignacia G.

Gutierrez and they agree in connection with that as follows:

        I.     The Will says that four of the six persons will serve, but they haYe agreed that

they prefer to have all six of the persons who are named as the Executors serve.

               This writing is for the purpose of informing the Probate Court of Starr County that

all six of them wish to serve and that all are qualified to serve as Independent Co-Executors of

that estate.


CELESTE G. NARRO                                     ROSARIO G. POPE


JOSE IGNACIO GUTIERREZ                                MINERVA G. GUERRA


CECILIA G. MARTINEZ
                                                  ~4A~
                                                   IRIS TREVINO      G.


STATE OF TEXAS                 §
COUNTY OF STARR                §

       SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ day of _ _ _ __
2006 by CELESTE G. NARRO.


                                               NOTARY PUBLIC, State of Texas


 STATE OF TEXAS                   §
 COUNTY OF STARR                  §

        SWOR.N TO AND SUBSCRIBED BEFORE ME on this ___ day of _ _ _ __
 2006 by ROSARIO G. POPE.


                                               NOTARY PUBLIC, State of Texas



                                                                                              072
STATE OF TEXAS        §
COUNTY OF STARR       §

       SWORN TO A1'TD SUBSCRJBED BEFORE ME on this _ _ day of
2006 by JOSE IGNACIO GUTIERREZ.
                                                              -----


                                  NOTARY PUBLIC, State of Texas


STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORN TO AND SUBSCRlBED BEFORE lYfE on this _ _ day of _ _ _ ____;
2006 by MINERVA G. GUERRA.


                                  NOTARY PUBLIC, State of Texas


STATE OF TEXAS         §
COUNTY OF STARR        §

       SWORN TO AND SUBSCRIBED BEFORE :ME on this _ _ day of _ _ _ _~
2006 by CECILIA G. MARTINEZ.


                                   NOTARY PUBLIC, State of Texas


STATE OF TEXAS         §
COUNTY OF STARR        §

                                                         day_o~~,
      SWORN TO AND SUBSCRIBED BEFORE :ME on this.J_3
2006 by MARIA IRIS G. TREVINO.                                v--,-----a-   ••




                                      2




                                                                       073
    TAB 5

OF THE RECORD




                074
                                                                              Filed: 1/5/2018 11:25 AM
                                                                                 Dennis D. Gonzalez
                                                                                   County Clerk
                                                                                 Starr County, Texas

                                                                                     Lilly Guerrero
                                     CAUSE NO. PR-06-004

IN THE ESTATE OF                                 §             IN THE COUNTY COURT
                                                 §
IGNACIA G. GUTIERREZ,                            §             OF
                                                 §
DECEASED                                         §             STARR COUNTY, TEXAS

                                  ORDER SETTING HEARING

        Maria Del Rosario G. Pope and Maria Iris G. Trevino's Motion to Clarify or Amend

Order having come to the Court's attention and the Court being of the opinion that the

same should be set for hearing, it is therefore
                                                                    9th
       ORDERED by the Court that the same be set for hearing on the _ _ _ day of
 January                      09:00          a
_ _ _ _ _ _ _ _ _ , 2018, at ______ o'clock, _.m.
                        4th day of _January
       SIGNED this the ___           _ _ _ _ _ _ _ _ , 2018.



                                                                 JUDGE PRESIDING

cc:   O.C. Hamilton Jr., Atlas, Hall & Rodriguez, LLP, 818 W. Pecan Blvd, P.O. Box 3725 (78502-3725),
      McAllen, Texas 78501 - Email: och@atlashall.com

      Marcel C. Notzon, Ill, The Notzon Law Firm, Northtown Professional Plaza, 6999 McPherson, Suite
      325, Laredo, Texas 78041 - Email: mcn@notzonlawfirm.com

      Keith C. Livesay, Livesay Law Office, Brazos Suites No. 9,517 West Nolana, McAllen, Texas 78504
      - Email: RGVAppellateLaw@yandex.com

      Dalinda B. Garcia, Law Office of Dalinda B. Garcia, P.C., 4847 S. Jackson Rd., Suite E, Edinburg,
      Texas 78539- Email: dalindabqarcialawoffice@yahoo.com




                                                                                                       075
    TAB 6

OF THE RECORD




                076
                                      Cause No. PR-06-004

In Re: Estate of                             §                     In the County Court
                                             §
Ignacia Gutierrez                            §                     of
                                             §
Deceased                                     §                     Starr County, Texas

                                  ORDER DENYING
                                 MOTION TO CLARIFY
       Came on to be heard the Motion to Clarify Prior Ruling on Maria Cecilia Martinez's Plea

to the Jurisdiction, and the Court, having considered the motion, the response thereto, along with

the arguments and authorities of Counsel, finds such motion is not well taken. Accordingly, such

motion is hereby; and accordingly, it is hereby

       DENIED.

       Signed and Entered on this the ______ day of January, 2018.


                                                    ___________________________________
                                                    JUDGE PRESIDING

cc:    Marcel Notzon, mcn@notzonlawfirm.com
       O.C. Hamilton, och@atlashall.com
       Keith C. Livesay, RGVAppellateLaw@yandex.com
       Dalinda Garcia, dalindabgarcialawoffice@yahoo.com




                                                                                              077
                                      Cause No. PR-06-004

In Re: Estate of                             §                      In the County Court
                                             §
Ignacia Gutierrez                            §                      of
                                             §
Deceased                                     §                      Starr County, Texas

                                  ORDER GRANTING
                                 MOTION TO CLARIFY
       Came on to be heard the Motion to Clarify Prior Ruling on Maria Cecilia Martinez's Plea

to the Jurisdiction, and the Court, having considered the motion, the response thereto, along with

the arguments and authorities of Counsel, finds such motion is well taken. The Court finds that

the plea to the jurisdiction should be DENIED. The Court expressly finds that it possesses

jurisdiction to enter orders affecting the administration of the Estate, including (but not limited

to) the preparation and form of deeds, who shall sign such deeds, and the terms and conditions of

the sale of Decedent's home.

       Signed and Entered on this the ______ day of January, 2018.


                                                     ___________________________________
                                                     JUDGE PRESIDING

cc:    Marcel Notzon, mcn@notzonlawfirm.com
       O.C. Hamilton, och@atlashall.com
       Keith C. Livesay, RGVAppellateLaw@yandex.com
       Dalinda Garcia, dalindabgarcialawoffice@yahoo.com




                                                                                               078
    TAB 7

OF THE RECORD




                079
                                                                                  Filed: 1/9/2018 4:10 PM
                                                                                     Dennis D. Gonzalez
                                                                                        County Clerk
                                                                                     Starr County, Texas
                                                                                       Jose Beliz

                                     CAUSE NO. PR-06-004

IN THE ESTATE OF                                 §             IN THE COUNTY COURT
                                                 §
IGNACIA G. GUTIERREZ,                            §             OF
                                                 §
DECEASED                                         §             STARR COUNTY, TEXAS

              AMENDED ORDER DENYING PLEA TO THE JURISDICTION

       Came on to be heard Cecilia Martinez's Plea to the Jurisdiction, and the Court,

having considered the motion, any response thereto, along with the arguments and

authorities of counsel, finds that such plea is not well taken; and accordingly, it is hereby

DENIED.

       This Order amends and replaces the Court's Order Denying Plea to Jurisdiction

signed on or about May 22, 2017.
                   9            January
       SIGNED this _ _ day of _ _ _ _ _ _ _ _ _ , 2018.



                                                       JUDGE PRESIDING



cc:   O.C. Hamilton Jr., Atlas, Hall & Rodriguez, LLP, 818 W. Pecan Blvd, P.O. Box 3725 (78502-3725),
      McAllen, Texas 78501 - Email: och@atlashall.com

      Marcel C. Notzon, Ill, The Notzon Law Firm, Northtown Professional Plaza, 6999 McPherson, Suite
      325, Laredo, Texas 78041 - Email: mcn@notzonlawfirm.com

      Keith C. Livesay, Livesay Law Office, Brazos Suites No. 9,517 West Nolana, McAllen, Texas 78504
      - Email: RGVAppellateLaw@yandex.com

      Dalinda B. Garcia, Law Office of Dalinda B. Garcia, P.C., 4847 S. Jackson Rd., Suite E, Edinburg,
      Texas 78539 - Email: dalindabgarcialawoffice@yahoo.com




                                                                                                    080